Citation Nr: 0028963	
Decision Date: 11/02/00    Archive Date: 11/09/00

DOCKET NO.  98-17 177	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim for service connection for degenerative 
process of the neck, variously diagnosed.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. L. Tiedeman, Associate Counsel

INTRODUCTION

The veteran served on active duty from January 1980 to 
September 1981.

This matter comes before the Board of Veterans' Appeals (the 
Board) on appeal from a rating decision of the Montgomery, 
Alabama, Department of Veterans Affairs (VA) Regional Office 
(RO).

A hearing was held before the undersigned Veterans Law Judge 
sitting in Montgomery, Alabama, in July 2000.  The 
undersigned Law Judge was designated by the Chairman of the 
Board to conduct such a hearing.  A transcript of the hearing 
testimony has been associated with the claims file.


REMAND

In his March 1997 Statement in Support of Claim (VA Form 21-
4138), the veteran indicated that he was receiving treatment 
for his neck disorder at the Pensacola, Florida VAOPC.  
Although the RO requested records from the Pensacola VAOPC in 
April 1997, it does not appear that all pertinent records 
have been associated with the claims folder.  The veteran 
also indicated at his July 2000 hearing that he was receiving 
continuous treatment for his neck disorder at the Pensacola 
VAOPC.  These more recent records have not been requested.  
Additionally, at the hearing, the veteran's representative 
indicated that treatment records from the San Francisco VAMC 
had been submitted; however, these records have not been 
associated with the claims folder.  It is essentially argued 
that these documents would well ground the appellant's claim.  
It is unclear whether these records may include an opinion 
concerning the onset of his disorder.  Nonetheless, the 
outstanding VA treatment records are deemed to be evidence of 
record, and a determination on the merits of the veteran's 
appeal cannot be made without consideration of that evidence.  
See Bell v. Derwinski, 2 Vet. App. 611 (1992).

In addition, while the provisions of 38 C.F.R. § 3.156 (1999) 
were set out, it appears that the new standard for 
determining new and material evidence was not utilized in 
making the decision that new and material evidence had not 
been submitted.  See Hodge v. West, 155 F.3d 1356 (Fed. Cir. 
1998).

To ensure that the Board's decision is based on all of the 
relevant evidence of record, the case is REMANDED to the RO 
for the following development:

1.  The RO should obtain all 
relevant VA treatment records 
pertaining to the veteran, 
including all records of the 
veteran's treatment at the VA 
Outpatient Clinic in Pensacola, 
Florida and at the San Francisco VA 
Medical Center.  The help of the 
appellant and his representative 
should be requested as needed.

2.  When the development requested 
has been completed, the case should 
again be reviewed by the RO on the 
basis of the additional evidence.  
Consideration should also be given 
to the new legal standard as set 
forth in Hodge.  If the benefits 
requested on appeal remain denied, 
the veteran and his representative 
should be furnished a supplemental 
statement of the case.  

Thereafter, the case should be returned to the Board in 
accordance with applicable procedures.  No action is required 
of the appellant until he is notified.  The Board intimates 
no opinion as to the ultimate outcome in this case by the 
action taken herein.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	MICHAEL D. LYON 
	Veterans Law Judge
	Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).



